919 F.2d 734Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roland J. WHITLOCK, Plaintiff-Appellant,v.SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
No. 90-2640.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 1, 1990.Decided Dec. 10, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  G. Warthen Downs, United States Magistrate.  (CA-89-226-R)
Charles H. Cuthbert, Jr., Cuthbert Law Offices, Petersburg, Va., for appellant.
Robert S. Drum, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa.  (Argued), for appellee;  Beverly Dennis, III, Chief Counsel, Region III, Charlotte Hardnett, Chief, Social Security Litigation Division, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., Henry E. Hudson, United States Attorney, Robert W. Jaspen, Assistant United States Attorney, Richmond, Va., on brief.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHARLES H. HADEN, II, Chief United States District Judge for the Southern District of West Virginia, sitting by designation.
PER CURIAM:


1
Ronald J. Whitlock appeals from the district court's order affirming the decision of the Secretary of the Department of Health and Human Services to deny his application for Social Security disability benefits for the period 1971-75.  Whitlock argues that the Secretary did not accord his treating physician's opinion sufficient weight, did not adequately distinguish the VA's determination that he was disabled, and improperly required objective medical evidence of his nervous condition.  We have reviewed the record and heard oral argument and are convinced that the Secretary's determination is supported by substantial evidence.  We therefore affirm the district court's judgment.


2
AFFIRMED.